                                        Case 3:20-cv-06222-WHA Document 35 Filed 03/10/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   SEAPLANE ADVENTURES,
                                  11                 Plaintiff,                               No. C-20-06222-WHA

                                  12          v.
Northern District of California
 United States District Court




                                                                                              REQUEST FOR FEDERAL
                                  13   COUNTY OF MARIN, CALIFORNIA,                           AVIATION ADMINISTRATION TO
                                                                                              APPEAR AS AN AMICUS CURIAE
                                  14                 Defendant.

                                  15

                                  16
                                             This action involves the potential preemptive effect of federal aviation law administered
                                  17
                                       by the Federal Aviation Administration on the authority of a local government to enact and
                                  18
                                       enforce a health order that prohibits recreational flights including sightseeing flights (those that
                                  19
                                       take off, loop an area, then return to the take-off location) and chartered flights for leisure
                                  20
                                       travel (as opposed to chartered flights for essential activities and travel). In particular, the
                                  21
                                       Court would like clarification as to whether 49 U.S.C. Section 41713(b)(1)’s requirement that
                                  22
                                       local governments “not enact or enforce a law, regulation, or other provision having the force
                                  23
                                       and effect of law related to a price, route, or service” applies to a local health order’s
                                  24
                                       prohibition of local recreational flights, such as local sightseeing or chartered leisure travel to
                                  25
                                       other destinations. The Court would also benefit from verification as to what types of
                                  26
                                       certifications Seaplane Adventures, LLC holds and to what extent preemption may depend on
                                  27
                                       those certifications. The Court invites the Commission to participate as an amicus curiae to
                                  28
                                        Case 3:20-cv-06222-WHA Document 35 Filed 03/10/21 Page 2 of 2




                                   1   better inform the Court on the proper application of federal aviation law. The FAA shall

                                   2   please advise within FOURTEEN DAYS whether it will be able to do so.

                                   3        The clerk of the court shall deliver this order to the Assistant Attorney General of the

                                   4   Civil Division located in San Francisco for conveyance to the appropriate FAA administrator.

                                   5

                                   6        IT IS SO ORDERED.

                                   7

                                   8   Dated: March 10, 2020

                                   9

                                  10
                                                                                              WILLIAM ALSUP
                                  11                                                          UNITED STATES DISTRICT JUDGE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
